tcmemo_2003_238 united_states tax_court lawrence s ahmaogak and myrna ahmaogak petitioners v commissioner of internal revenue respondent docket no filed date mason d morisset for petitioners lisa m oshiro for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge carluzzo special_trial_judge on date respondent issued a notice of final_determination denying in large part petitioners’ request to abate interest on their federal_income_tax liabilities for through inclusive and the underlying years in response to that notice petitioners timely petitioned this court to review respondent’s denial our jurisdiction is established by sec_6404 the issue for decision is whether respondent’s failure to abate interest on petitioners’ federal_income_tax liabilities for the underlying years is an abuse_of_discretion background petitioners resided in barrow alaska at the time the petition was filed the facts in this case all of which have been stipulated are summarized below petitioners are husband and wife they filed timely joint federal_income_tax returns for and but untimely returns for and sec_6404 was previously designated sec_6404 see victims of terrorism tax relief act of publaw_107_134 115_stat_2435 the returns have not been included in the record details of the returns are set forth in a document prepared by respondent’s appeals officer in response to petitioners’ administrative claim for interest abatement the parties stipulated the truth of the factual portions of this document for convenience only some of the details of the assessment process for the underlying years are set forth in the body of this opinion additional details are contained in the appendix by letter dated date respondent notified petitioners that their return was under examination that return was selected for examination because of deductions claimed for the donation of whale meat and whaling_expenses the initial interview with the petitioners took place on date on or around date the examination was extended to include petitioners’ return on which similar deductions were claimed an examination_report proposing to disallow the above-referenced deductions presumably for both years was mailed to petitioners on date petitioners’ protest was received on date and an appeals officer was assigned weeks later on date the appeals officer scheduled a conference with petitioners’ representative during appeals consideration much correspondence was exchanged and several conferences took place on date respondent’s appeals_office issued a notice_of_deficiency to petitioners in which deficiencies in their and income taxes were determined petitioners timely petitioned this court in response to that notice on date docket no that docketed_case was set for trial but was continued several times ultimately a stipulated decision was entered on date and the deficiencies an addition_to_tax and interest were assessed on date the examination appeals consideration and litigation phases for the years and progressed in a manner similar to that for the years and for each of these later years deductions similar to the those claimed and disallowed for and were also claimed and disallowed however by the time the examination of was completed petitioners had decided to forgo appeals consideration and proceed with a test case before this court as of date petitioners had three cases docketed in this court the docketed cases the docketed cases were consolidated with other cases involving similarly situated taxpayers at petitioners’ request the docketed cases were held in suspense to allow for the enactment of proposed federal legislation that specifically addressed the types of deductions in dispute in those cases although the proposed_legislation was never enacted petitioners and respondent agreed to a settlement in each of the docketed cases the terms of which are consistent with the relief contemplated by the proposed_legislation docket no filed date involving and docket no filed date involving and and docket no filed date involving on date consistent with the stipulated decision document entered in each of the docketed cases deficiencies additions to tax and interest in the following amounts were assessed year deficiency sec_6651 interest dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure - dollar_figure - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent received from petitioners a separate form_843 claim_for_refund and request for abatement for each of the underlying years the abatement claims block of the abatement claims is designated explanation and additional claims instructions following the designation direct the taxpayer to explain why this claim should be allowed and show computation of tax_refund or abatement of interest penalty or addition_to_tax in the space below these instructions on each of the abatement claims petitioners inserted the following our or as appropriate return was audited brought to the appeals_office and in tax_court we have a good_faith belief that delays occurred in preforming sic ministerial acts by an officer_or_employee of the internal_revenue_service during that period the occurance sic of such delays requires the abatement of the assessment of interest for those particular periods furthermore throughout much of this period legislation was pending which would have substantially affected the treatment of specific deductions accordingly the service postponed consideration of these matters further a death in the family of our legal counsel resulted in an additional delay in consideration of our case in light of the ministerial delays and as well as our reliance on the actions of congress the failure to abate interest in our circumstances would constitute grossly unfair treatment and impose on us an undue_hardship on the abatement claims petitioners requested abatement of interest as follows year period approximate amount - - - - dollar_figure big_number big_number big_number - big_number by letter dated date respondent notified petitioner that for and dollar_figure of interest that accrued from june to date would be abated but otherwise denied each of petitioners’ requests for abatement of interest the reason for the partial allowance has not been provided by letter dated date petitioners requested that respondent’s appeals_office reconsider the portion of the abatement claims that had been denied on date respondent issued a notice of final_determination in which respondent refused with the exception previously noted to abate interest on petitioners’ federal_income_tax liabilities for the underlying years discussion in general interest on a federal_income_tax liability begins to accrue on the due_date of the return and continues to accrue compounding daily until payment is made sec_6601 sec_6622 the commissioner has the authority to abate the assessment of interest on a deficiency or payment of income_tax if the accrual of such interest is attributable to an error or delay by an official or employee of the internal_revenue_service in performing a ministerial_act sec_6404 a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment 113_tc_145 sec_301_6404-2t temporary proced admin regs fed reg date a prerequisite to the relief contemplated by sec_6404 is the erroneous or dilatory performance of a ministerial_act by the commissioner’ sec_5 sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts the amendment is effective for interest accruing with respect to deficiencies or payments for tax years beginning after date and is therefore inapplicable here employee that results in the accrual of interest the taxpayer seeks to have abated in the abatement claims petitioners state that they have a good_faith belief that delays occurred in preforming ministerial acts but they have failed to identify a single instance of respondent’s dilatory performance of a ministerial_act and respondent has not admitted to any instead petitioners offered the following in their opening brief while petitioners believed and still believe that a deduction was probably claimable under existing law attempts were made to clarify the situation by requesting retroactive legislation in congress there was substantial interest in this legislation which made it through numerous committee layers at various times however the legislation failed to pass prior to this matter being finally set for trial after careful reconsideration of the matter the respondent agreed that some charitable deductions were proper and the underlying tax_liability was settled however due to the delay in waiting for legislation a delay caused by an illness and death of a close family_member of petitioners’ counsel and other factors as noted in the stipulated agreed facts substantial interest was imposed the above-quoted passage as well as the statements contained in the abatement claims greatly undermines petitioners’ claim to sec_6404 relief we have reviewed the examination history including appeals consideration and litigation phases of petitioners’ federal_income_tax returns for the underlying years as set forth in the appeals officer’s chronology of events and with the exception of the duration of the docketed cases find nothing out of the ordinary in either the sequence of events or the passage of time between events moreover petitioners acknowledge as evidenced by the above- quoted passages that the length of time that the docketed cases were pending is not attributable to the erroneous or dilatory performance of a ministerial_act by respondent’s employee see lee v commissioner supra resolution of the docketed cases was obviously delayed to allow for the enactment of the proposed_legislation and the delay resulted in the imposition of interest we are not unsympathetic to petitioners’ situation and the frustration that must have followed their failed attempts to resolve their tax disputes through legislation long promised but never enacted nevertheless under the circumstances the additional interest that accrued during the period of delay of the docketed cases is not subject_to abatement under sec_6404 simply put the interest that accrued on petitioners’ federal_income_tax liabilities for the underlying years results from petitioners’ failure to pay their federal_income_tax liability for each year when due sec_6404 does not authorize the abatement of interest upon that ground and respondent’s refusal to do so is not an abuse_of_discretion see donovan v commissioner tcmemo_2000_220 douponce v commissioner tcmemo_1999_398 to reflect the foregoing decision will be entered for respondent appendix event date of event docket no docket no docket no filed federal_income_tax returns timely timely timely commenced examination initial interview unknown unknown unknown prepared report transmittal reviewed and approved for appeals received petitioners' written protest for an appeals_conference unknown unknown unknown appeals officer assigned unknown unknown scheduled appeals_conference held appeals_conference unknown unknown unknown unknown unknown respondent mailed settlement offer petitioners rejected settlement offer issued notice_of_deficiency filed petition petitioner filed status report with tax_court on proposed_legislation reconsidered settlement n a respondent filed status report with tax_court on proposed_legislation respondent filed second status report with tax_court on proposed_legislation petitioner filed second status report with tax_court on proposed_legislation settlement conference with appeals stipulated decision entered by tax_court assessment of tax penalties and interest
